                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



FEDERICO RAMSEY,

                                 Plaintiff,

            v.                                           CASE NO. 18-3154-SAC

UNITED STATES OF AMERICA, et al.,

                                 Defendants.


                      NOTICE AND ORDER TO SHOW CAUSE

      This matter is a Bivens-type1 civil rights action. Plaintiff, a

federal prisoner, proceeds pro se and in forma pauperis.

                              Nature of the Complaint

      Plaintiff brings this action against the United States, the

United States Attorney, an assistant United States Attorney, the

federal public defender, an assistant federal public defender, and

a United States District Judge. He alleges wrongful detention2 and

seeks damages, immediate release, and the dismissal of the criminal

charge against him.
                                    Screening

      A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon


1 Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
2 Plaintiff commenced this action while held at the Leavenworth, Kansas, detention
facility operated by Corrections Corporation of America. The Court takes notice that
he was convicted in the District of Kansas on drug charges and sentenced to a term
of 292 months. United States v. Ramsey, 510 Fed. Appx. 731, 2013 WL 491537 (10th
Cir. Feb. 11, 2013).
which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se
plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).
Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal
claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged   [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                    The motion to appoint counsel

     Plaintiff moves for the appointment of counsel. There is no

constitutional right to the appointment of counsel in a civil matter.

Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v. Dempsey,

869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision whether to

appoint counsel in a civil action lies in the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

The party seeking the appointment of counsel has the burden to convince

the court that the claims presented have sufficient merit to warrant
the appointment of counsel. Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d

1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel

appointed would have assisted [the movant] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)). The Court should consider “the merits of the prisoner’s

claims, the nature and complexity of the factual and legal issues,
and the prisoner’s ability to investigate the facts and present his

claims.” Rucks, 57 F.3d at 979.
      The Court has considered the record and declines to appoint

counsel as it appears that the plaintiff’s claims are subject to

dismissal without prejudice.

                                   Discussion

      Plaintiff’s claims challenge the validity of his conviction.

Although he commenced this matter as a civil rights action, in order

to obtain relief from his conviction, he must proceed in habeas corpus.

See Preiser v. Rodriguez, 411 U.S. 475, 489 (1973).

       As a federal prisoner, plaintiff may pursue post-conviction

relief by filing a motion under 28 U.S.C. § 2255 in the district of

his conviction. Brace v. United States, 634 F.3d 1167, 1169 (10th Cir.

2011). He also may challenge the execution of his sentence by filing

a petition under 28 U.S.C. § 2241 in the district of his confinement.

Id.

      To the extent plaintiff seeks monetary damages in this action,

his claims are premature under Heck v. Humphrey, 512 U.S. 477 (1994)3.

In Heck, the United State Supreme Court held that a plaintiff may not

bring a claim for damages based on actions that would render the
plaintiff’s existing criminal conviction invalid. Id. at 480-87.

Therefore, the reviewing court must “consider whether a judgment in

favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence.” Id. at 487. If so, the complaint must be

dismissed until the plaintiff can show that the conviction has been

overturned or called into question. Id.

      In this case, plaintiff’s claims against the defendants concern

the criminal proceedings against him and, therefore, a decision in


3 In addition, plaintiff’s claims may be barred on other grounds, including judicial
and prosecutorial immunities. Because the claims are premature, the Court does not
address those grounds in the present order.
his favor would necessarily implicate the validity of his conviction.

The Court will direct plaintiff to show cause why this matter should

not be dismissed without prejudice for the reasons set forth.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before August

5, 2019, plaintiff shall show cause why this matter should not be

dismissed without prejudice for the reasons discussed herein. The

failure to file a timely response may result in the dismissal of this

matter without additional prior notice.

     IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel

(Doc. 13) is denied.

     IT IS SO ORDERED.

     DATED:   This 3rd day of July, 2019, at Topeka, Kansas.




                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
